Citation Nr: 0429131	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  00-17 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for sinus disability.

3.  Entitlement to service connection for prostate cancer, to 
include as due to ionizing radiation.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1955 to December 
1958.

As to the issues of entitlement to service connection for a 
low back and a sinus disability and TDIU, these matters come 
before the Board of Veterans Appeals (Board) on appeal from a 
May 1999 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2000, a statement of the 
case was issued in May 2000 and a substantive appeal was 
received in June 2000.  These matters were previously before 
the Board and were remanded in May 2001.

As to the issue of entitlement to service connection for 
prostate cancer, to include as due to exposure to ionizing 
radiation, this matter comes before the Board on appeal from 
a September 2001 rating decision.  A notice of disagreement 
was received in October 2001, a statement of the case was 
issued in July 2003, a supplemental statement of the case was 
issued in September 2003 and a substantive appeal was 
received in October 2003.  The veteran testified at a Board 
hearing at the RO in June 2004.

The issues of entitlement to service connection for prostate 
cancer, to include as due to exposure to ionizing radiation 
and entitlement to TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chronic low back disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is chronic low back disability 
otherwise related to such service.

2.  Chronic sinus disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is chronic sinus disability 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Sinus disability was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, by way of a May 1999 rating decision, the RO denied the 
veteran's claims.  At the time of that rating decision, VCAA 
had not yet been enacted.  Only after that rating action was 
promulgated was VCAA signed into law.  Thereafter, the RO did 
furnish VCAA notice to the veteran in July 2001.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In letters dated in July 2001, as well as the April 
and May 2000 statements of the case and the September 2003 
supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the July 2001 letters, VA informed 
the appellant that it would obtain the available records in 
the custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  In a July 2003 letter, the veteran was advised of 
problems VA was having in obtaining certain records and was 
advised of the types of evidence he could submit.  He was 
also specifically advised to submit any service medical 
record evidence which he had in his possession.  Thus, the 
Board finds that VA's duty to notify has been fulfilled, to 
include the need to submit any pertinent evidence in his 
possession, and any defect in the timing of such notice 
constitutes harmless error.  

With regard to the low back and sinus disability issues, the 
Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claims, including obtaining medical 
records identified by the appellant.  Unfortunately, several 
medical care providers have indicated that records from the 
periods of time identified by the veteran are no longer 
available.  The record does include VA treatment records as 
well records associated with the veteran's claim for Social 
Security benefits.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

It appears from the claims file that the service records are 
unobtainable and cannot be located.  The United States Court 
of Appeals for Veterans Claims (CAVC) has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  While the service records are not of 
record, the RO appeared to have undertaken all possible 
development to obtain records generated during the veteran's 
active duty service and records following service.  As such, 
there has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case also includes limited service medical 
records, morning reports, a statement from a fellow 
serviceman, private medical records and the veteran's own 
testimony.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  While the veteran has not been afforded a VA medical 
examination with etiology opinion with regard to the low back 
and sinus disability issues, the information and evidence of 
record contains sufficient competent medical evidence to 
decide the claim.  38 C.F.R. § 3.159(c)(4).  Any medical 
opinion would be speculative in view of the lack of medical 
records documenting low back or sinus symptomatology during 
service or for many years thereafter. 

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The low back and sinus 
disability issues are now ready to be considered on the 
merits.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Initially, the Board notes that the service medical records 
and morning reports that are available for the veteran are 
devoid of reference to any complaints of low back symptoms or 
diagnosis of a low back disability.  Moreover, the records 
are also devoid of any complaints or diagnosis of any sinus 
disability.  Additionally, although current VA treatment 
records document treatment for sinus and low back complaints, 
the record does not show any treatment for a low back 
disability for more than 20 years after discharge from 
service and no treatment for a sinus disability for more than 
30 years after discharge from service.

The record shows that the veteran testified at his June 2004 
hearing that he injured his back during active duty service.  
Additionally, a June 2001 statement from a fellow serviceman 
refers to a back injury in 1956 during active duty service.  
However, there is no competent evidence to support these 
allegations of inservice low back injury and sinus problems.  
In fact, with regard to the low back disorder, a July 1998 
examination report shows that the veteran gave no history of 
any prior injury to his back and that he stated that his 
"deterioration of the sciatic nerve" was diagnosed in 1979.  
Additionally, of record is a July 1979 VA medical certificate 
which notes that the veteran reported injuring his back three 
years prior, approximately in 1976.  These reports containing 
information furnished by the veteran many years after service 
during the course of seeking medical treatment are 
inconsistent with his current contentions regarding low back 
disability.

In summary, there is no competent medical evidence of an 
injury or illness of the low back or sinuses during active 
duty service.  Even assuming such injury or illness, there is 
no evidence of any continuity of symptomatology to 
etiologically relate such incidents to the veteran's current 
back and sinus problems and there is no competent medical 
evidence of record to relate the veteran's current sinus and 
low back problems to his active duty service.  Without 
persuasive evidence of such symptoms for many years after 
service, the Board must assume that any low back and/or sinus 
symptoms during service were acute in nature and resolved 
without leaving chronic disability. 

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision as to either the low back or the sinus disability 
issue.


ORDER

Service connection for low back disability and for sinus 
disability is not warranted.  The appeal is denied as to 
these two issues.


REMAND

As to the issue of service connection for prostate cancer, 
the Board notes that the RO repeatedly contacted the National 
Personnel Records Center (NPRC) for documentation of any 
radiation exposure that the veteran might have experienced 
during active duty service.  On several occasions, the NPRC 
responded that no records were available.  The RO also 
contacted the Air Force Institute for Operational Health 
(AFIOH) in order to obtain any information available 
regarding the veteran's possible exposure to radiation during 
service.  By way of correspondence dated June 2003, the AFIOH 
responded that it had no records related to the veteran.

However, at his June 2004 hearing, the veteran testified that 
he was involved in the recovery efforts for a plane crash in 
April 1958 that allegedly involved a damaged nuclear warhead.  
It would seem reasonable to expect that such an incident 
would have been fully documented by the Air Force and that 
verification of such an incident as well as the veteran's 
duty assignment at the time and any participation in damage 
control activities should be obtainable.  

The Board notes here that a favorable determination on the 
service connection issue for prostate cancer could lead to a 
higher combined service connection rating.  This would 
possibly impact the individual unemployability issue.  
Therefore, adjudication of the individual unemployability 
claim is deferred pending the actions requested in this 
remand.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).

2.  The RO should contact the Air Force 
and any other appropriate agency to 
request confirmation and information 
regarding the claimed April 1958 aircraft 
crash at Loring Air Force Base which 
allegedly involved a nuclear weapon as 
described by the veteran during his June 
2004 Board hearing.  If the incident is 
verified, the RO should take appropriate 
follow-up action to verify the veteran's 
duty station at the time as well as his 
claimed participation in rescue/recovery 
operations in connection with the 
incident, to include any exposure to 
radiation as a result.  All required 
actions pursuant to 38 C.F.R. § 3.311 
should be accomplished as appropriate 
based on information received as a result 
of this development. 

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if service 
connection for prostate cancer and a 
total rating based on individual 
unemployability are warranted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



